In The

                                   Court of Appeals
                      Ninth District of Texas at Beaumont
                                 ________________
                                  NO. 09-16-00100-CR
                                  NO. 09-16-00101-CR
                                 ________________

                          DAVID JAMES BROWN, Appellant

                                             V.

                     THE STATE OF TEXAS, Appellee
________________________________________________________________________

               On Appeal from the County Court at Law No. 5
                        Montgomery County, Texas
                   Trial Cause Nos. 14-295457, 14-295560
________________________________________________________________________

                              MEMORANDUM OPINION

       Pursuant to a plea bargain agreement in two separate cases involving the same

victim, appellant David James Brown pleaded guilty to the misdemeanor offense of

indecent exposure. In each case, the trial court found the evidence sufficient to find Brown

guilty, but deferred further proceedings, placed Brown on community supervision for two

years, and assessed a fine of $1000. The State subsequently filed a motion to revoke

Brown’s unadjudicated community supervision in each case. In both cases, Brown pleaded

“not true” to nine violations of the conditions of his community supervision. The trial court


                                             1
conducted an evidentiary hearing, and in each case, the trial court found that Brown

violated several conditions of his community supervision, found Brown guilty of indecent

exposure, and assessed punishment at 150 days in jail. The trial court ordered that Brown’s

sentences were to run concurrently.

       Brown’s appellate counsel filed briefs that present counsel’s professional evaluation

of the record and conclude the appeals are frivolous. See Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On September 6, 2016,

we granted an extension of time for Brown to file pro se briefs. We received no response

from Brown in either case.

       We have reviewed the appellate records, and we agree with counsel’s conclusion

that no arguable issues support the appeals. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeals. Cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgments of conviction.1

       AFFIRMED.



                                                  ______________________________
                                                         STEVE McKEITHEN
                                                             Chief Justice

Submitted on December 12, 2016
Opinion Delivered January 18, 2017
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, J.J.


       1
        Brown may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                             2